Citation Nr: 0336565	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued the veteran's 30 percent 
evaluation for PTSD.  By a rating decision dated April 2002, 
the veteran's PTSD was increased to 50 percent effective 
October 19, 2000.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated October 1999 to June 
2001 show that the veteran reported being busy with his 
garden and fixing a tractor and attending PTSD groups.  He 
indicated that his mood had been all right and slept from 7 
to 8 hours with "not pleasant dreams."  It was noted that 
the veteran had middle insomnia, mood was noted as 5/10, 
energy as 5/10, and appetite as good.  The veteran denied 
illicit drug, alcohol, or nicotine use.  The veteran was 
oriented times three, affect was congruent with mood, 
attire/grooming good.  There was no evidence of delusional 
thoughts and his thoughts were logical.  His speech was clear 
and coherent.  He denied suicidal or homicidal ideations or 
hallucinations.  Insight and judgment were fair to good and 
he had good eye contact.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 45.  The veteran 
also reported irritability and low energy.  His mood and 
energy was noted as 7/10 or greater; he maintained his 
weight; he slept 4 to 6 hours a night; he was able to 
recognize irritable moods and use medications and relaxation 
to cope; he took his medications as ordered; and reported 
deterioration of mood or increase of symptoms.  

A VA medical record dated in April 2001 indicated that the 
veteran reported bad dreams, flashbacks, and guilt feelings.  
It was noted that the veteran dreamed of drowning.  It was 
noted that the veteran first saw a psychiatrist in 1984 after 
his son committed suicide after coming back from Vietnam.  
The veteran indicated that as far as he knew he had not been 
diagnosed with any other psychiatric condition other than 
PTSD.  He reported taking several medications, but could not 
remember their names.  He indicated that he did not smoke, 
used alcohol occasionally, and did not use any illegal drugs.  
The veteran indicated that he was in World War II and was 
involved in two island invasions.  He was alert, oriented 
times three, pleasant, and cooperative.  He was able to give 
a good history and reported no hallucinations or delusions.  
His mood was appropriate.  Insight and judgment were 
adequate.  The veteran was assessed a GAF of 60.  In May 
2001, the veteran reported no new complaints and indicated he 
was doing quite well.  It was noted that the veteran was 
cheerful and relaxed.

At his September 2001 VA examination, the veteran reported 
continuance of harboring thoughts, aggravated condition, 
anxiety, intrusive thoughts, suspicions, and fears.  He 
indicated that he had never made a suicide attempt and did 
not have a current plan.  He had an inclination to isolate 
himself; however, he realized he needed to be involved with 
people.  He did attend church in the country in the lake area 
where he lived in Oklahoma.  He had contact with a daughter 
who lived in Oklahoma City and one in Tulsa and had less 
involvement with a daughter who lived in Washington State.  
The veteran reported how he first was being seen regarding 
his grief over the loss of his son who committed suicide 
after being in Vietnam.  He was told that he had his own 
problems to deal with as well as the grief regarding the loss 
of his son.  

The examination showed the veteran to be friendly and 
cooperative.  Eye contact was good and psychomotor activity 
was sometimes elevated and depressed at other times.  His 
posture was both relaxed and tense.  His speech was soft, 
also loud and clear, well enunciated without echolalia, 
neologisms, or other aberrations.  The veteran was oriented 
to time and place and he did serial 7's with one mistake 
between 51 and 42 and otherwise was accurate.  He was able to 
spell world both forward an reverse accurately.  He was able 
to recall three of three words immediately and two of the 
same three after five minutes.  He recalled the current 
President, the prior and skipped two Presidents, and then 
named Carter.  The veteran described himself as on the high 
side, sugared down.  His affect was congruent with his 
subjective report of being a little bit toward the hyper.  
His affect throughout the evaluation was generally one of 
some anger.  Thought processes were logical and goal 
oriented.  He did not exhibit circumstantially, flight or 
ideas or loose associations.  The veteran indicated that he 
had never been suicidal or homicidal as such.  He had never 
experienced hallucinations per se.  At times the veteran had 
felt somewhat paranoid, but this did not seem to be a major 
issue.  The veteran believed that his attention span was not 
as long as it should be.  He did not concentrate explaining 
that he had "skip out" or interrupted period when he wanted 
to concentrate.  The skip spells were questioned and the 
veteran asked if the examiner meant "like petit mal."  The 
veteran indicated that he wondered about this and these 
episodes occurred particularly when he was reading.  

The veteran did not experience delusions or hallucinations.  
The veteran was capable of adequate personal hygiene.  He 
showered, changed his clothes and brushed his teeth daily.  
He was oriented to person, place, and time.  The veteran 
believed that he had some recent memory loss and as to long 
ago he can recall, "almost indelibly what occurred."  He 
checked for fires for security before leaving the house.  He 
might go back a time or two.  There was not a certain number 
or ritual number of times that he would check or be involved 
with such behavior.  The examiner noted that it did not seem 
to be interfering with his activities.  The examiner 
indicated that the veteran did not seem to understand what 
was meant by panic attacks.  He described these in his 
written material as experiencing no time limit on the attack.  
He stated that they caused frustration and anxiety and 
occurred especially during dreams or right after dreams.  
Also, when he did not have time to get things done.  Later 
when asked about panic attacks, he was asked about body 
changes and he reported he wanted to act in a volatile 
fashion and they were related to dreams.  He may awaken with 
a dream and feel full of despair and his heart would be 
pounding and when he would lie down, he could hear his heart 
pounding.  He got a sick feeling and noted he had perspired 
in his sleep with the dream.  He indicated that the frequency 
of these dreams occurred more by the daily stimuli.  He might 
go two weeks without a dream and an article in the newspaper 
might affect him.  He indicated that the dreams were always 
bad and about war.  The veteran indicated that some of the 
dreams were crazy with the war mixed in and dreams of death.  
He was in some sort of contention in the dreams like one 
force was against the others, such as in war.  

The veteran experienced problems with depression and 
depressed mood.  His thoughts were like there was not enough 
money to carry on your life or life might not come around 
like what was planned.  At times the veteran noted impaired 
impulse control, especially in anger.  He had learned to walk 
away.  Generally the veteran's sleep was good, especially in 
the first part of the night until he had to awaken to go to 
the bathroom.  He routinely went to be at 10:00 p.m. and 
maybe up at 5:00 a.m. or perhaps earlier.  It was noted that 
the veteran could maintain interpersonal relationships.  
However, this was at some effort.  He did attend church, as 
he had reached a decision not to be completely isolated, 
though he did not live close to any of his children.  He did 
not have good community involvement and considered his health 
to be moderate.  He was not always compliant with medication 
as he modified the dosage.  He considered himself to have 
adequate income and has a home near the lake so he could fish 
and be away from noise.  He was able to maintain a 
relationship with his wife.  She died and he had had two 
subsequent marriages and most recently he had had a live-in 
relationship with a lady who was currently in another state 
recovering from an injury.  His work history had been in 
several positions and his last full-time employment was in 
1985.  The veteran was assessed a GAF score of 55.

A letter from W.W., L.C., dated September 2002 indicated that 
the veteran attended the WWII PTSD group where she was the 
facilitator.  It was indicated that the veteran participated 
in the group frequently and often questioned the information 
given and could easily become frustrated if someone disagreed 
with him.  It was noted that the veteran often appeared very 
depressed about his life situations, i.e., maintaining 
healthy relationships with females and family.  He talked 
about how he tried to block his memories of the war 
experiences, but they came through in his dreams and 
nightmares.  He had expressed how at times he had intrusive 
thoughts of what he did or did not do and began to question 
almost everything he or others did or did now.  It was noted 
that the veteran expressed how he had lost the meaning and 
purpose in life.  His attempts at coping had affected areas 
of his life and were experienced in physical, emotional, 
spiritual, and social losses.  It was noted that in 
individual counseling, the veteran talked about the many 
relationships he has had and yet he could not maintain one 
for any extended period of time, until he or they leave the 
relationship.  He expressed how he could not trust people 
because he feared he would end up losing everything if he let 
people get close.  The veteran reported he had problems 
dealing with stressful areas of his life including his work, 
relationships, family, and friendships.  The counselor 
believed that the veteran's mental status fit into a higher 
level of PTSD than he was currently rated.

At his November 2002 VA examination, the veteran reported 
that after returning from the war he had a feeling of 
detachment and estrangement from people.  He indicated he 
averaged only about 5 hours of sleep a night and after the 
nightmares he was awake for at least an hour having trouble 
going back to sleep.  He also reported angering easily over 
trivial matters.  He indicated he has been in treatment for 
this now for about 5 to 6 years.  He went once a week to the 
National Guard Armory near his hometown.  The veteran 
indicated that he last worked part-time placing posters in 
different offices from 1987 to 1994 until he retired 
completely.  Prior to that, he worked for 7 years as a land 
acquisition officer for an oil company and prior to that he 
had his own insurance company; he sold life insurance and 
casualty insurance for 22 years.  He graduated from high 
school and he got a bachelor's degree from college in 
business in 1978.  He was married the first time about 1946 
until 1975 then he got married the second time in 1977 for 
about 5 years when he got another divorce.  He was living 
with a woman now for about 5 years.  He had 4 children.  He 
indicated that he did not smoke and drank about 2 beers a 
week and he used no other drugs that were illicit.  The 
veteran indicated that he liked to go fishing a lot; he did 
oil paintings; he wrote memoirs and history; he looked to 
read history, art and music books; he played the guitar; and 
he also played the harmonica.  

The mental status examiner noted indicated that he did not 
see any impairment of the veteran's thought processes or 
ability to communicate.  There was no history or evidence of 
hallucinations or delusions.  There was no history or 
evidence of abnormal behaviors and the veteran denied 
suicidal or homicidal thoughts.  The veteran maintained good 
personal hygiene with daily bathing and shaving.  His 
grooming and dress appeared normal.  He was oriented to 
person, place, and time.  His long-term memory was good.  He 
gave a good account of his history.  His short-term memory 
was good.  He knew the examiner's name and address.  There 
was no history or evidence of obsessive or ritualistic 
behaviors.  His speech was spontaneous, relevant and 
coherent.  There was on blocking or slowing of his speech.  
It was not circumstantial and was adequately organized.  
There was no history or evidence of panic attacks.  There was 
some history of depression feelings and he did take 
medication for this.  He did have problems with impulsive 
angry feelings but he stated he just backed off now.  He 
averaged about 5 hours of sleep at night with some difficulty 
sleeping.  Upon awakening from the nightmares about once a 
week, he had much difficulty getting back to sleep.  He 
abstracted proverbs well and carried on his daily activities 
satisfactorily.  He was able to establish and maintain social 
relationships and was retired.  He was able to follow simple 
to moderately complex instructions.  The veteran was assessed 
a GAF score of 90.

A VA outpatient medical record dated December 2002 indicated 
that the veteran first saw a psychiatrist in 1985 for 
symptoms of PTSD and also he was grieving after his son's 
suicide in 1984.  It was noted that there was no history of 
suicide attempts or in-patient psychiatric hospitalization.  
He had benefited from PTSD groups in the past and continued 
to attend the same once a week for group therapy at Durant in 
Oklahoma through the VA facility there and endorsed that it 
was quite helpful for him.  The veteran reported being 
married 4 times and was again facing a divorce with his 4th 
wife now.  He reported that he had 3 daughters and 7 
grandchildren, all of whom live close by and had good support 
from other friends and family members.  He indicated he went 
to church on a regular basis and reported good support from 
other members of the church as well.  He denied any alcohol 
abuse history and had completely stopped even social drinking 
one year ago.  Drug history was negative as well as tobacco 
history.  

The examinations showed the veteran to be well groomed and 
ambulated without difficulty.  His speech was clear and 
affect was appropriate.  His mood was moderately depressed, 
but did not appear anxious.  He was alert and oriented times 
4.  Cognition was grossly intact and memory grossly intact.  
His intellect was judged as average based on complexity of 
thought process and vocabulary.  Thought process was logical 
and goal directed.  The veteran's thought content was 
negative for hallucinations, delusions, or paranoia.  The 
veteran denied suicidal ideation/homicidal ideation, intent 
or plan.  There was no aggressive or violent ideation or 
intent.  Judgment and insight were intact and fair.  The 
veteran was assessed a GAF score of 50.

At his January 2003 RO hearing, the veteran testified that he 
attended PTSD individual counseling and treatment.  The 
veteran indicated he had nightmares every night and slept 
four to five hours a night.  The veteran indicated that he 
also experience flashbacks during the day in his memory or 
come into the mind and then vanish and may come back again as 
the same flashback.  The veteran testified that he took 
medication to control his anger.  He also indicated that he 
had problems with relaxing so he used therapy like oil 
painting or soft music to calm him down.  The veteran 
indicated that people make him claustrophobic and he became 
anxious in crowds.  He did attend church.  The veteran 
testified that he constantly rechecked the locks and lights 
every night.  He also checked the closet doors every night.  
He stated that he had problems with concentration and had 
problems remembering names and details on things.  The 
veteran indicated that he was not involved in any kind of 
community activity or civic activities except for church.  He 
indicated that he fished, did oil painting, and played the 
guitar and harmonica.  He also read a lot of books and 
newspapers.  The veteran testified that he last worked on a 
part-time basis putting up magazines and periodicals in the 
Wal-marts, K-marts, and Eckhert Drugs.  He indicated that he 
had problems on the job and quarreled with those people he 
did the work for and could not handle the crowds or the 
employer.  He testified that he experienced panic attacks 
approximately once or twice a week.  

A letter from a VA co-Team Leader, L.L., LMSW-ACP dated in 
January 2003 indicated that the veteran would be attending 
individual psychotherapy sessions twice a month and 
medication management with the psychiatrist as needed.

A VA outpatient treatment record dated January 2003 showed 
that the veteran indicated his level of depression and his 
dissatisfaction in his current relationship.  The veteran 
stated that he had difficulty maintaining a relationship for 
more than 6 years.  The veteran voiced no suicidal ideations 
and voiced no homicidal ideations.

A February 2003 VA psychotherapy note indicates that the 
veteran had a complicated bereavement from his son's suicide 
in 1979 and also struggles with anxiety and anger issues.  
The veteran reported having flashbacks continuously and used 
his artwork to help him process his war traumas.  The veteran 
also reported having nightmares and has a full flashback 
where he was on the beach in the Gilbert Islands when they 
had an invasion on Betio Beachhead.  The veteran voiced no 
suicidal or homicidal ideations.  An April 2003 VA 
psychotherapy note indicated that the veteran brought his 
paintings in for the therapist to see.  The veteran was given 
the assignment of painting a picture form his view point as 
opposed to painting the scene from a third person 
perspective.  It was noted that feelings and thoughts would 
be processed in the next session with the new painting and 
the therapist noted that the veteran was not currently able 
to work due to his PTSD symptoms.

At his June 2003 Travel Board hearing, the veteran testified 
that he attended group counseling every Monday and individual 
counseling every two weeks.  He indicated that he slept 4 to 
5 hours a night, but awoke to go the bathroom or because of a 
dream.  He stated that he had continuous flashbacks, 
indicating that most of the flashbacks come from him not 
wanting to face death.  The veteran also testified that he 
had problems controlling his anger, but therapy has helped 
him control the anger and recognize it as a problem.  He 
indicated that he locks doors and then sometimes goes back to 
recheck it as in the case of the closets and doors that he 
felt needed to be secured.  He indicated that he attended 
church and on occasion went to a restaurant.  The veteran 
stated that he sat in a restaurant where he could watch 
people who come in and go out and tried to sit where he was 
not in the pathway and did not liked to be maneuvered.  The 
veteran testified that he had trouble with his memory and 
sometimes had trouble traveling.  The veteran stated that he 
had been married 4 times and currently had a partner.  He 
indicated that when he worked full-time he had problems with 
his supervisor at work because his supervisor thought the 
Vietnam veteran's were babied and the veteran's son was in 
Vietnam.  He testified that his son and his grandson both 
committed suicide.  He believed this has aggravated his PTSD.  
The veteran indicated that he believed that the PTSD alone 
would cause impairment on his working because he would get 
moody.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed him of the 
evidence and information needed to substantiate his claim.  
Thus, the veteran has been made aware of the information and 
evidence necessary to substantiate his claim for entitlement 
to an increased evaluation for PTSD and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  In 
the letter of April 2001, he was notified of what VA was 
doing to obtain evidence and information on his behalf, and 
he was informed of what information and evidence he needed to 
provide.  For example, the veteran notified that VA would 
obtain such things a medical records and records from other 
government agencies, and he was told he needed to provide 
information about private doctors he had seen.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim for entitlement to an increased 
evaluation for PTSD.  For these reasons, further development 
of this issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  A 50 percent disability rating is in 
order when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 50 percent for the 
veteran's PTSD is not warranted.  The relevant medical 
evidence reveals that the veteran's GAF score has been 
assessed as 45 to 60 from the period October 1999 to 
September 2001.  According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (hereinafter "DSM-
IV"), Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) [hereinafter DSM- IV].  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ." A 51-
60 score indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."a GAF of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  The VA psychiatric examination of November 2002 
assessed a GAF score of 90 and a VA outpatient treatment 
record assessed a GAF of 50.  

Medical examinations have consistently shown the veteran to 
be oriented to person place and time; friendly; cooperative; 
with congruent affect; thought processes were logical and 
goal oriented; he did not exhibit circumstantially; flight of 
ideas or loose associations; he indicated he never been 
suicidal or homicidal; he did not experience delusions or 
hallucinations; the veteran was capable of adequate personal 
hygiene; he experience depression and depressed mood; he had 
impaired impulse control, especially anger; and the veteran 
could maintain personal relationships; no abnormal behaviors.  
In addition, the veteran had never been hospitalized for 
psychiatric treatment.  In a VA clinical examination, the 
veteran reported that he had 3 daughters and 7 grandchildren, 
all of whom lived close by and had good support on a regular 
basis and reported good support from other members of the 
church as well.

Although the veteran testified in his hearings and reported 
to VA and Vet Center psychotherapists that he had a poor 
memory and had nightmares and flashbacks daily, his most 
recent VA clinical examination in December 2002, as well as 
previous VA examinations, have shown that his memory was 
grossly intact and in a September 2001 VA examination, the 
examiner noted that although the veteran checked for fires 
for security before leaving the house and might go back a 
time or two, it did not seem to be interfering with his 
activities.  

The medical evidence of record does not show most of the 
symptoms associated with the next highest (70 percent) 
rating.  That is, the psychiatric examinations did not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, which would warrant a 70 
percent evaluation under Diagnostic Code 9411.

It is acknowledged that the veteran's PTSD remains 
symptomatic and productive of significant impairment.  While 
the record in this case shows symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, it does not reveal psychiatric 
symptomatology indicative of occupational and social 
impairment with deficiencies in most areas to warrant a 70 
percent evaluation.  Therefore, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



